Exhibit 10.1


FIRST AMENDMENT TO AN
AMENDED AND RESTATED EXIT CREDIT AGREEMENT




This FIRST AMENDMENT TO AN AMENDED AND RESTATED EXIT CREDIT AGREEMENT, dated as
of May 9, 2008 (this “Amendment”), by and among FOOTSTAR, INC., (“Footstar”) and
FOOTSTAR CORPORATION (“Footstar Corp.” and, together with Footstar, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), BANK
OF AMERICA, N.A., as administrative agent for itself and the Lenders (in such
capacity, the “Administrative Agent”), as swingline lender, as issuing bank and
as collateral agent, modifies certain provisions of the Amended and Restated
Exit Credit Agreement, dated as of February 7, 2006 (as amended and in effect
from time to time, the “Credit Agreement”), by and among the Borrowers, the
Lenders, the Administrative Agent  and GENERAL ELECTRIC CAPITAL CORPORATION, as
syndication agent.  Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.


WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders extend the Maturity Date of the Credit Agreement to December 31, 2008
and reduce the Lenders’ Commitment; and


WHEREAS, the Administrative Agent and the Lenders have agreed to such extension
and reduction as provided more fully herein below;


WHEREAS, the Borrowers have informed the Administrative Agent and the Lenders
that they would like to declare and pay a dividend or distribution in favor of
their equity holders and the Lenders have agreed to such declaration and payment
provided that no further dividends or distributions shall be permitted as
provided more fully herein below;


WHEREAS, the Borrowers have requested certain other amendments to the Credit
Agreement and the Lenders agree to the same as more fully described below,
subject to the conditions set forth below;


NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.1.           Amendment to §1.1 of the Credit Agreement (Defined Terms).  §1.1
of the Credit Agreement is hereby amended by deleting the definition of
“Appraisal Percentage” in its entirety and substituting in lieu thereof the
following definition: “”Appraisal Percentage” shall mean (a) 50%, or (b) if an
Inventory appraisal, conducted by an independent appraiser mutually acceptable
to the Administrative Agent and Borrower, in form and substance similar to the
most recent Inventory appraisal and satisfactory to the Administrative Agent, is
conducted on or after May 7, 2008, then 85% after the date of such appraisal.”
 
1.2.           Amendment to §1.1 of the Credit Agreement (Defined Terms).  §1.1
of the Credit Agreement is hereby amended by deleting clause (ii) of the
definition of “Borrowing Base” in its entirety and substituting in lieu thereof
the following:  “(ii)  the Appraisal Percentage times the sum of the Appraised
Value of Eligible Inventory (other than Eligible L/C Inventory) and the
Appraised Value of Eligible In-Transit Inventory (and net of applicable
Inventory Reserves); plus”
 

--------------------------------------------------------------------------------


 
1.3.           Amendment to §1.1 of the Credit Agreement (Defined Terms).  §1.1
of the Credit Agreement is hereby amended by deleting the definition of
“Inventory Advance Rate” in its entirety.
 
1.4.           Amendment to §1.1 of the Credit Agreement (Defined Terms).  §1.1
of the Credit Agreement is hereby amended by deleting the definition of
“Maturity Date” in its entirety and substituting in lieu thereof the following
definition: “”Maturity Date” means the earlier to occur of (a) the termination
of the Kmart Agreement in accordance with Article 4.2 of the Kmart Agreement and
(b) December 31, 2008.”
 
1.5.           Amendment to §1.1 of the Credit Agreement (Defined Terms).  §1.1
of the Credit Agreement is hereby amended by deleting the definition of
“Required Lenders” in its entirety and substituting in lieu thereof the
following definition: “”Required Lenders” means, at any time, Lenders having
Commitments in excess of 50% of the Total Commitments, or if the Commitments
have been terminated, Lenders whose percentage of the outstanding Credit
Extensions aggregate (after settlement and repayment of all Swingline Loans by
the Lenders and taking into account each Lender’s Commitment Percentage of the
Letter of Credit Outstandings) in excess of 50% of all such Credit Extensions.”
 
1.6.           Amendment to §1.1 of the Credit Agreement (Defined
Terms).  Pursuant to §2.15 of the Credit Agreement, each of the Borrowers, the
Agent and each Lender hereby (a) agrees to the reduction of the Total Commitment
from $100,000,000 to $50,000,000 (b) waives the requirement that the Borrowers
provide prior written notice thereof as set forth in §2.15 of the Credit
Agreement, (c) agrees to the pro-rata reduction of each Lender’s Commitment, and
(d) confirms that all fees and amounts owing under §2.15 on the date hereof
equal $29,105.01.  To give effect to the reduction of the Total
Commitment,  §1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Total Commitment” in its entirety and substituting in lieu
thereof the following definition: “”Total Commitment” means the sum of the
Commitments of the Lenders to make Loans in an aggregate amount not to exceed
$50,000,000.”
 
1.7.           Amendment to §2.6(a)(i) of the Credit Agreement (Letters of
Credit).  §2.6(a)(i) of the Credit Agreement is hereby amended by (a) deleting
the word “$40,000,000” and (b) replacing it with the word “$25,000,000”.
 
1.8.           Amendment to §6.1(e) of the Credit Agreement (Financial
Statements and Other Information).  §6.1(e) of the Credit Agreement is hereby
amended by (a) deleting each reference to the word “$40,000,000” and (b)
replacing each such reference with the words “twenty percent (20%) of the
Borrowing Base”.
 
1.9.           Amendment to §7.5 of the Credit Agreement (Asset Sales; Blocked
Sales; Transfers).  §7.5 of the Credit Agreement is hereby amended by (i) adding
the word “and” at the end of clause (g) in such section 7.5 and (ii) inserting
the following new clause (h) following existing clause (g): “(h)  the sale or
disposition of any assets of any Loan Party on the Maturity Date, provided that
(i) all Obligations under the Loan Documents have been paid in full in cash and
all Loan Documents and Commitments thereunder have been terminated before the
Maturity Date or simultaneously with such sale or disposition on the Maturity
Date and in a manner acceptable to the Administrative Agent, and (ii) all
Letters of Credit have been terminated or fully cash collateralized in a manner
acceptable to the issuer thereof.

 
 

--------------------------------------------------------------------------------

 

1.10.           Amendment to §7.6 of the Credit Agreement (Restricted
Payments).  §7.6 of the Credit Agreement is hereby amended by deleting clause
(a)(iv) thereof in its entirety and substituting in lieu thereof the following:
 
“(iv) the Lead Borrower may declare and pay a dividend or distribution to its
shareholders (1) consisting solely of the net proceeds of a sale of the
Borrowers’ corporate office located at 933 MacArthur Boulevard, Mahwah, NJ, or
(2) with the prior written consent of the Administrative Agent at any time and
from time to time, in each case provided that (w) such dividend or distribution
may not be paid using the proceeds of any Loan or other extension of credit
under the Loan Documents, (x) no Default or Event of Default shall exist on the
date that such dividend or distribution is paid or shall result after giving
effect thereto, (y) the Lead Borrower is solvent both before and after giving
effect to such dividend or distribution, and (z) the Lead Borrower delivers to
the Agent an officer’s certificate which certifies the amount of net proceeds
received from such sale, the amount of the dividend or distribution that will be
paid under §7.6(a)(iv) and that such dividend or distribution is being paid in
compliance with this §7.6(a)(iv) (including clauses (w) through (y) of this
proviso);”
 
1.11.           Amendment to §7.12 of the Credit Agreement (Fixed Charge
Coverage Ratio).  §7.12 of the Credit Agreement is hereby amended by (a)
deleting the words “twenty percent (20%)” and (b) replacing them with the words
“ten percent (10%)”.
 
1.12.           Amendment to §8.1(o) of the Credit Agreement (Events of
Default).  §8.1(o) of the Credit Agreement is hereby amended by inserting the
following proviso at the end of clause (o): “, provided that any vote by any
Loan Party’s board of directors to adopt a plan of liquidation for the purposes
of satisfying Section 331 of the Internal Revenue Code of 1986 (as amended)
shall not constitute a Default or Event of Default hereunder so long as such
plan contemplates the satisfaction in full of the Obligations (and appropriate
reserves in connection therewith) prior to the dissolution of any Loan Party or
the final liquidating distribution by any Loan Party to its equity holders (it
being hereby agreed and understood that this provision shall in no way be
construed as consenting to, authorizing or permitting any Loan Party to take any
action not otherwise permitted under the Loan Documents in furtherance of such
plan of liquidation);”
 
1.13.           Amendment to Schedule 1.1(a) of the Credit Agreement (Pricing
Grid - Revolving Loans).   Schedule 1.1(a) of the Credit Agreement is hereby
amended by deleting the pricing grid set forth thereon in its entirety and
substituting in lieu thereof the following pricing grid:
 
 
Level
 
Average Excess Availability
Applicable Margin for
Eurodollar Loans
Applicable Margin for
Base Rate Loans
I
Greater than or equal to $25,000,000
1.75%
0.0%
II
Greater than or equal to $17,500,000 and less than $25,000,000
2.00%
0.25%
III
Greater than or equal to $10,000,000 and less than $17,500,000
2.25%
0.50%
IV
Less than $10,000,000
2.50%
0.50%

 
1.14.           Consent.  Notwithstanding any provision of the Credit Agreement
or the Credit Agreement as amended by this Amendment to the contrary and in
reliance on the representations and warranties contained herein, the Agent and
each Lender hereby consent to the declaration and payment of a dividend or
distribution by the Lead Borrower to its shareholders in an amount less than or
equal to $1.00 per share of common stock of Footstar, Inc., provided that such
dividend or distribution is paid within 60 days of the date hereof, and provided
further that (1) such dividend or distribution may not be paid using the
proceeds of any Loan or other extension of credit under the Loan Documents, (2)
no Default or Event of Default shall exist on the date that such dividend or
distribution is paid or shall result after giving effect thereto, (3) the Lead
Borrower is solvent both before and after giving effect to such dividend or
distribution and (4) the Lead Borrower delivers to the Agent an officer’s
certificate which certifies that such dividend or distribution is being paid in
compliance with this §1.14 (including clauses (1) through (3) of this proviso).
 

--------------------------------------------------------------------------------


 
1.15.           Conditions to Effectiveness.  This Amendment shall be deemed to
be effective upon the Administrative Agent's confirmation of receipt of the
following:
 
 
a)
a counterpart signature page to this Amendment duly executed and delivered by
each Loan Party and each Lender under the Credit Agreement;

 
 
b)
good standing certificates from each of the Borrowers and the other Loan
Parties;

 
 
c)
certificates of the secretary or assistant secretary of each Loan Party
certifying as to (i) the legal existence of each Loan Party, (ii) resolutions
authorizing the amendments contemplated herein, and (ii) confirmation that there
have been no changes to the charter or bylaws of such Loan Party since February
7, 2006 and such charters and bylaws remain in full force and effect, or an
Exhibit to such certificate evidencing any such changes;

 
 
d)
payment of fees and amounts owing (i) pursuant to §2.15 of the Credit Agreement
in the aggregate amount of $29,105.01, and  (ii) any other fees and expenses
payable on or before the effective date hereof;

 
 
e)
a favorable written opinion (addressed to the Agent and each Lender and dated
the date hereof) of Day Pitney LLP, with respect to (i) the enforceability of
this Amendment, the Credit Agreement as amended hereby, and confirming that the
security interests granted by the Loan Parties in favor of the Collateral Agent
and the Lenders under the Loan Documents is continuing after giving effect to
this Amendment, and (ii) with respect to each Loan Party, corporate status,
authority, due authorization and no conflicts as well as due execution and
delivery of this Amendment; and

 
 
f)
a favorable written opinion (addressed to the Agent and each Lender and dated
the date hereof) of Maureen Richards, Corporate Counsel of Footstar, Inc., with
respect to Meldisco K-M Cranston, R.I., Inc.’s corporate authority, due
authorization and lack of conflicts.

 
1.16.           Conditions Subsequent.  The agreement by the Administrative
Agent and Lender evidenced hereby is expressly conditioned upon receipt by the
Administrative Agent of a favorable written opinion (addressed to the Agent and
the Lender and dated the date hereof and in form and substance satisfactory to
the Administrative Agent) of Texas counsel (choice of such counsel to be
reasonably acceptable to the Administrative Agent) with respect to Footstar
Corporation’s corporate authority, due authorization and lack of conflicts, by
May 16, 2008.  Failure to comply with this condition subsequent shall render the
Administrative Agent’s and Lender’s agreement hereto ineffective and shall
render this Amendment null and void.

 
 

--------------------------------------------------------------------------------

 

1.17.           Borrower Representations and Warranties.  Each of the Borrowers
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
 
   (a)                      Representations and Warranties in the Credit
Agreement.  The representations and warranties of each of the Borrowers
contained in the Credit Agreement were true and correct in all material respects
as of the date when made and are true and correct in all material respects on
and as of the date hereof, except to the extent of changes resulting from
transactions or events contemplated or permitted by the Credit Agreement and the
other Loan Documents and changes occurring in the ordinary course of business
that singly or in the aggregate are not reasonably expected to have a Material
Adverse Effect, or to the extent that such representations and warranties relate
expressly to an earlier date.
 
   (b)                      Ratification, Etc.  Except as expressly amended,
modified or waived hereby, the Credit Agreement and the other Loan Documents,
and all documents, instruments and agreements related thereto, are hereby
ratified and confirmed in all respects and shall continue in full force and
effect.  The Credit Agreement shall, together with this Amendment, be read and
construed as a single agreement.  All references to the Credit Agreement in the
Credit Agreement, the Loan Documents or any related agreement or instrument
shall hereafter refer to the Credit Agreement subject to this Amendment.
 
   (c)                      Authority, Etc.  The execution and delivery by each
of the Borrowers of this Amendment and the performance by such Person of all of
its agreements and obligations under the Credit Agreement subject to this
Amendment are within the corporate, limited partnership or limited liability
company authority, as applicable, of such Person and have been duly authorized
by all necessary entity proceedings on the part of such Person.
 
   (d)                      Enforceability of Obligations.  This Amendment and
the Credit Agreement subject hereto constitute the legal, valid and binding
obligations of each of the Borrowers enforceable against such Person in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of, creditors' rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefore may
be brought.
 
   (e)                      Solvency.  The Lead Borrower is solvent on the date
hereof and will be solvent both before and after giving effect to the
distribution contemplated by §1.14 (Consent) hereof.
 
   (f)                      No Default.  No Default or Event of Default has
occurred and is continuing as of the date hereof or will occur after giving
effect to the provisions hereof.
 
1.18.           No Other Consents or Amendments.  Each Loan Party hereby agrees
that, except as expressly provided in this Amendment, all of the terms and
conditions of the Credit Agreement and the other Loan Documents, expressly
including but not limited to the Facility Guaranty or any other Guaranty
securing any obligations arising under the Loan Documents, remain in full force
and effect.  Nothing contained in this Amendment shall (a) be construed to imply
a willingness on the part of the Administrative Agent or the Lenders to grant
any similar or other future amendment, waiver or consent of any of the terms and
conditions of the Credit Agreement or the other Loan Documents, (b) establish a
custom or a course of dealing or conduct among the Administrative Agent, any
Lender or any Borrower, or (c) in any way prejudice, impair or effect any rights
or remedies of the Administrative Agent or the Lenders under the Credit
Agreement or the other Loan Documents.  The Facility Guarantors hereby affirm
their agreement to secure the Obligations (as defined in the Facility Guaranty)
pursuant to the Facility Guaranty, after giving effect to this Amendment.
 

--------------------------------------------------------------------------------


 
1.19.           Authorization to Take Further Action.  Each Lender hereby agrees
that the Administrative Agent and the Collateral Agent are hereby authorized to
take such further action and shall execute and deliver such additional documents
and instruments as the Administrative Agent may reasonably determine in its sole
discretion are necessary or appropriate to effectuate the terms of this
Amendment.  Each Lender also agrees that each of them shall take such further
action and shall execute and deliver such additional documents and instruments
as the Administrative Agent may reasonably request to effectuate the same.
 
1.20.           Execution in Counterparts.  This Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument.  In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.  Delivery of an executed
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
 
1.21.           Expenses.  Pursuant to §10.3 of the Credit Agreement, all
reasonable out of pocket costs and expenses incurred by the Administrative Agent
in connection with this Amendment, including the reasonable fees, charges and
disbursements of legal counsel for the Administrative Agent in producing,
reproducing and negotiating this Amendment, will be for the account of the
Borrowers whether or not the transactions contemplated by this Amendment are
consummated.
 
1.22.           Miscellaneous. THIS AMENDMENT IS A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW).    The captions in this Amendment are
for convenience of reference only and shall not define or limit the provisions
hereof.
 


[signature pages follow]
 
 
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.



 
FOOTSTAR, INC.,
as Lead Borrower and as Borrower
                 
 
By:
/s/ Vincent Zanna        Name: Vincent Zanna        Title: Treasurer          




 
FOOTSTAR, INC.,
as Borrower
                 
 
By:
/s/ Vincent Zanna        Name: Vincent Zanna        Title: Treasurer      

 
 
IN WITNESS WHEREOF, the Facility Guarantors have hereby acknowledged this
document under seal as of the date first written above for the purposes set
forth in the last sentence of §1.18 hereof.
 



 
FOOTSTAR HQ, LLC,
as Facility Guarantor
By: Footstar Corporation, the sole member
                 
 
By:
/s/ Vincent Zanna        Name: Vincent Zanna        Title: Treasurer      

 
 

 

 
MELDISCO K-M CRANSTON, R.I., INC.
as Facility Guarantor
                 
 
By:
/s/ Vincent Zanna        Name: Vincent Zanna        Title: Treasurer      


 
 
 
 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A.,
as Administrative Agent, as Swingline Lender and as Issuing Bank
                 
 
By:
/s/ Keith Vercauteren       Name: Keith Vercauteren       Title: Managing
Director          

 

 

 
BANK OF AMERICA, N.A.,
as Collateral Agent
                 
 
By:
/s/ Keith Vercauteren       Name: Keith Vercauteren       Title: Managing
Director      

 
 



 
BANK OF AMERICA, N.A.,
as a Lender
                 
 
By:
/s/ Keith Vercauteren       Name: Keith Vercauteren       Title: Managing
Director          



 
 
 
 

--------------------------------------------------------------------------------